     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 1 of 31 Page ID #:1


1
      Alex Straus (SBN 321366)
2     alex@gregcolemanlaw.com
      GREG COLEMAN LAW PC
3
      16748 McCormick Street
4     Los Angeles, CA 91436
5     Telephone: (917) 471-1894
      Facsimile: (310) 496-3176
6
7     Plaintiff’s Attorneys
      Additional attorneys on signature page
8
9                          UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA

11
12
13     ALAIN MICHAEL, on behalf of                Case No.
14     himself and all others similarly
       situated,
15                       Plaintiff,               CLASS ACTION COMPLAINT
16               v.
                                                  Demand for Jury Trial
17     MARS PETCARE US, INC.
18
                             Defendant.
19
20
21          Plaintiff Alain Michael (“Plaintiff”), acting on behalf of himself and all others
22    similarly situated (“Class Members”), brings this action for damages and equitable
23    relief against Mars Petcare US, Inc. (“Defendant”).
24                                 NATURE OF THE CASE
25          1.     Dogs can—and often do—have allergic reactions to certain foods,
26    including those that contain wheat, soy, and chicken. Accordingly, when purchasing

27    pet foods, an important consideration for consumers, including Plaintiff and Class
      Members, is that certain ingredients are omitted from their pets’ food.
28


                                  CLASS ACTION COMPLAINT- 1
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 2 of 31 Page ID #:2


1           2.     Consumers willingly pay a premium for limited ingredient pet foods—
2     like Defendant’ Nutro Limited Ingredient Diet Adult Lamb & Sweet Potato Recipe
3     Grain Free Dog Food, Nutro Limited Ingredient Diet Adult Salmon & Lentils Recipe
4     Grain Free Dog Food, Nutro Limited Ingredient Diet Adult Duck & Lentils Recipe
5     Grain Free Dog Food, Nutro Limited Ingredient Diet Adult Venison Meal & Sweet
6     Potato Recipe Grain Free Dog Food, Nutro Limited Ingredient Diet Adult Large Breed
7     Lamb & Sweet Potato, and Nutro Limited Ingredient Diet Small Bites Adult Lamb
8     and Sweet Potato Recipe (collectively “Nutro Limited Ingredient Diets”) purport to
9     be—for the health and well-being of their pets.
10          3.     Consumers—including Plaintiff—rely on Defendant’s representations
11    that the Nutro Limited Ingredient Diets include only limited ingredients, are
12    specifically formulated for the health needs of dogs, that the Nutro Limited Ingredient
13    Diets meet its own ingredient promises and warranties, and that the Nutro Limited
14    Ingredient Diets adhere to quality and manufacturing standards.
15                                          PARTIES
16          4.     Plaintiff Alain Michael is a citizen of California residing in Thousand
17    Oaks, Ventura County.
18          5.     Defendant Mars Petcare US, Inc. is a for-profit corporation, organized
19    and existing under the laws of the State of Delaware. Defendant has its National
20    Headquarters in Franklin (Williamson County), Tennessee. Defendant also designs,
21    manufactures, markets, and sells the Nutro Limited Ingredient Diets online and
22    through third-party retailers throughout the United States.
23                              JURISDICTION AND VENUE
24          6.     This Court has jurisdiction over this action under the Class Action
25    Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). There are at least 100 members in the

26    proposed class, the aggregated claims of the individual class members exceed the sum
      or value of $5,000,000.00 exclusive of interest and costs, and some of the members
27
      of the proposed class are citizens of states different from each of the Defendant.
28


                                   CLASS ACTION COMPLAINT- 2
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 3 of 31 Page ID #:3


1           7.     The Defendant has sufficient minimum contacts with California to be
2     subject to this Court’s personal jurisdiction. Defendant intentionally avails themself
3     of the markets within California through the promotion, sale, marketing, and
4     distribution of the Nutro Limited Ingredient Diets and numerous other products, which
5     renders this Court’s exercise of jurisdiction necessary and proper.
6           8.     Venue is proper in this District under 28 U.S.C. § 1391 because Plaintiff
7     resides in and purchased a Nutro Limited Ingredient Diet from this District.
8
9                                FACTUAL ALLEGATIONS
10    Plaintiff’s Facts
11          9.     Plaintiff Michael purchased he Nutro Limited Ingredient Diets monthly
12    from approximately December 2016 to July 2019 to feed to his own pug, Bingo.
13    Specifically, Plaintiff Michael purchased the Adult Lamb and & Sweet Potato Recipe
14    Grain Free Dog Food and Adult Venison Meal & Sweet Potato Recipe Grain Free
15    Dog Food for Bingo.
16          10.    Plaintiff most often purchased the Nutro Limited Ingredient Diets
17    products from a local Petco and Petsmart. One of the times he purchased the Nutro
18    Limited Ingredient Diets, the 22 lb bag cost approximately $34. Although the Nutro
19    Limited Ingredient Diets products were more expensive than other choices he viewed,
20    he chose to pay the premium price based upon the “limited ingredient” promises made
21    by Defendant.
22          11.    At the time of all his purchases, Plaintiff relied on Defendant’s factual
23    representations about the ingredients in the Nutro Limited Ingredient Diets dog food,
24    including those representations on the product label. The representations all indicate
25    that that the Nutro Limited Ingredient Diets is a limited ingredient diet that does not

26    contain wheat, soy, or chicken

27

28


                                  CLASS ACTION COMPLAINT- 3
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 4 of 31 Page ID #:4


1             12.    When Plaintiff learned that the Nutro Limited Ingredient Diets
2     mislabeled its products, he stopped purchasing the Nutro Limited Ingredient Diets
3     products.
4             13.    Plaintiff Michael did not receive the benefit of his bargain when he
5     purchased the Nutro Limited Ingredient Diets products that included ingredients that
6     did not conform to the packaging representations and warranties made by Defendant.
7     Had he been aware of the misrepresentations, he would have either not purchased the
8     Nutro Limited Ingredient Diets or would have paid less for it.
9             14.    If Defendant would conform the Nutro Limited Ingredient Diet to its
10    packaging and ingredient warranties and promises, Plaintiff Michael would be willing
11    and likely to purchase the Nutro Limited Ingredient Diets in the future.
12    The Nutro Company’s Background
13            15.    Nutro Natural Pet Food, founded in 1926, was acquired by Mars in 2007.
14    Nutro natural pet Food has its headquarters in Franklin, Tenn. The company website
15    states that all Nutro foods are manufactured in the United States facilities. 1
16            16.    According to the California Secretary of State’s website, the Nutro
17    Company was a domestic corporation founded in 1980 until it merged with Mars,
18    Petcare US, Inc. on January 3, 2016.
19    Academic Research Regarding the Pet Food Industry
20            17.    Before December 2014, little or no peer-reviewed academic research was
21    published concerning the accuracy of label claims with respect to ingredients present
22    in canine foods.
23            18.    In December 2014, a group of researchers found that only 18% of the pet
24    food samples they tested completely matched the label claims with respect to the
25    content of animal by-products. Thus, 82% of the products analyzed by the researchers

26    contained non-conforming ingredients when compared to their label claims. The
      December 2014 study hypothesized that raw materials used in the preparation of the
27

28    1
          https://dogcare.dailypuppy.com (last visited May 28, 2020)

                                    CLASS ACTION COMPLAINT- 4
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 5 of 31 Page ID #:5


1     canned food products contained multiple protein types and may have contributed to
2     contamination. 2
3           19.    In 2016, another study looked into the issue of whether vegan pet food
4     contained non-conforming mammalian ingredients. 3 Vegan pet foods should contain
5     no mammalian proteins or ingredients. The study found that half of the products tested
6     contained non-conforming mammalian DNA in the products and suggested that
7     manufacturers are ultimately responsible for maintaining adequate end product quality
8     control to prevent such discrepancies between their ingredients and label claims.
9           20.    By 2018, research into pet food products’ label claims and the presence
10    of non-conforming ingredients intensified. Out of the 40 products analyzed in one
11    study, the ingredients of only 10 products correctly matched their label.4 Of the
12    remaining 30 products, 5 did not contain the declared animal species ingredients and
13    23 others revealed the presence of undeclared animal species. Two of the products’
14    labels were vague and their accuracy was indeterminable. This 2018 study found that
15    mislabeling was an especially widespread problem in pet foods used for “elimination
16    diets” (i.e. used to investigate food allergies). In this 2018 study, researchers suggested
17    that manufacturers should pay particular attention to both the selection of raw material
18    suppliers and the production processes for pet food due to the high risk of
19    contamination.
20
21    2
        See Ming-Kun Hsieh, et al., Detection of undeclared animal by-products in
22    commercial canine canned foods: Comparative analyses by ELISA and PCR-RFLP
      coupled with slab gel electrophoresis or capillary gel electrophoresis, J Sci Food
23    Agric. 2016 Mar 30; 96(5): 1659-65 (completed December 31, 2014).
24    3
       See K. Kanakubo, et al., Determination of mammalian deoxyribonucleic acid (DNA)
25    in commercial vegetarian and vegan diets for dogs and cats, Journal of Animal
      Physiology & Animal Nutrition, 2017 Feb; 101 (1): 70–74 (March 3, 2016).
26
      4
       See Rebecca Ricci, et al., Undeclared animal species in dry and wet novel and
27    hydrolyzed protein diets for dogs and cats detected by microarray analysis, BMC
28    Veterinary Research Volume 14, Article number: 209 (2018).


                                    CLASS ACTION COMPLAINT- 5
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 6 of 31 Page ID #:6


1           21.    A second 2018 study (conducted in Europe) tested 11 canine and feline
2     limited ingredient wet food products and found the presence of non-conforming
3     ingredients in 54% of the products. 5 This study further suggested other peer-reviewed
4     studies found that 80% of the dry foods analyzed contained non-conforming products.
5     This study suggested that the high rate of cross-contamination in dietic limited-antigen
6     wet canine and feline foods may be due to inadequate quality-control practices in the
7     pet food industry, and opined that the pet food industry has a legal obligation to
8     produce safe food for consumers. The researchers hypothesized that pet food
9     contamination occurs at two different points during manufacturing: 1) in the
10    production of the feed materials (sometimes attributable to suppliers), and 2) during
11    the actual production of the pet food via cross-contamination during manufacturing
12    production lines, improper equipment cleaning, or other production deficiencies.
13          22.    In 2018, a third study summarized 18 studies, articles, and an abstract
14    published between July 2017 and January 2018 related to pet food ingredient testing.
15    The authors concluded that the mislabeling of pet food appears rather “common” in
16    the limited ingredient diet products that are proposed for elimination diets. 6 They also
17    found that unexpected added ingredients are more frequently detected than those
18    missing from the label.
19          23.    Since 2014, virtually all scholarly researchers have found that pet food
20    sold to consumers frequently contains non-conforming ingredients, and significant
21    discrepancies between pet food products’ labeling and their actual ingredients appears
22    to be commonplace among pet food manufacturers.
23
24
25
      5
       See Elena Pagani, et al., Cross-contamination in canine and feline dietetic limited-
      antigen wet diets, BMC Vet Res. 2018; 14: 283 (September 12, 2018).
26
      6
        See Thierry Olivry and Ralf S. Mueller, Critically Appraised topic on adverse food
27    reactions of companion animals (5): discrepancies between ingredients and labeling
      in commercial pet foods, BMC Vet Res. 2018 Jan 22; 14(1):24 (January 22, 2018).
28


                                   CLASS ACTION COMPLAINT- 6
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 7 of 31 Page ID #:7


1
2     Defendant’s Material Misrepresentations
3           24.    Pet foods vary in their quality of ingredients, formula, manufacturing
4     processes, and inspection quality. Pet owners who purchase “grain free” and “limited
5     ingredient” products pay a premium in order to alleviate their pets’ allergies or to
6     provide various health benefits associated with a grain free or limited ingredient diet.
7     Notably, food allergies are more common among certain dog breeds than others.
8           25.    In addition, pet owners are willing to pay a premium for dog food with
9     premium ingredients and expect the products that are advertised in this manner to
10    conform to the ingredients listed on the packaging.
11          26.    Accordingly, Defendant’s misrepresentations regarding the ingredients
12    in the Nutro Limited Ingredient Diets are material to consumers who purchase this
13    product, passing over products that cost less but do not claim to be made from select,
14    premium ingredients.
15          27.    Inclusion of the phrases “the Nutro Limited Ingredient Diets” and
16    “Limited Ingredient” in the product name for “the Nutro Limited Ingredient Diets
17    Limited Ingredient” dog food line is intended to appeal specifically to dog owners
18    whose pets have exhibited allergic or other adverse reactions to other dog foods.
19    “Limited ingredient” diets are often recommended by veterinarians to reduce risks of
20    adverse reactions of dogs to certain ingredients that may be used as filler in lower-
21    priced dog foods.
22          28.    Defendant understands the importance of not having ingredients that
23    cause allergic reactions or adverse reactions and states on it’s website “[t]hese recipes
24    avoid ingredients that commonly cause food sensitivities in pets, like chicken, beef,
25    corn, wheat, soy and dairy protein.”7

26

27
      7
       https://www.nutro.com/natural-dog-food/nutro/dry/adult-venison-meal-sweet-
28    potato-recipe.aspx (last visited May 28, 2020)

                                   CLASS ACTION COMPLAINT- 7
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 8 of 31 Page ID #:8


1           29.   The representations are identical across all of the Nutro Limited
2     Ingredient Diets. Each product states on the front of the label “NO CHICKEN” and
3     “No Corn, Wheat, or Soy”. There is no variance in these unequivocal representations
4     across any of the Nutro Limited Ingredient Diets.
5           30.   The front and back of the Nutro Limited Ingredient Diets dog food bags
6     include numerous representations of the Defendant that are materially misleading.
7     Images of the front of the bags are reproduced below:
8
      I.    Nutro Limited Ingredient Diet Adult Large Breed Lamb & Sweet Potato
9
                                Recipe Grain Free Dog Food 8
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27
      8
       https://www.amazon.com/Nutro-Limited-Ingredient-Adult-
28    Potato/dp/B01MZ1EWVE (last visited May, 28, 2020).

                                  CLASS ACTION COMPLAINT- 8
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 9 of 31 Page ID #:9


1
2
3
4
5
6
7
8
9
10
11
12
      II.    Nutro Limited Ingredient Diet Small Bites Adult Lamb & Sweet Potato
13                              Recipe Grain Free Dog Food 9
14
15
16
17
18
19
20
21
22
23
24
25
      9
26      https://www.chewy.com/nutro-limited-ingredient-diet-
      grain/dp/136781?utm_source=google-
27    product&utm_medium=cpc&utm_campaign=f&utm_content=Nutro&utm_term=&g
      clid=EAIaIQobChMIv9fUy9jW6QIVjbbICh1ecQFnEAQYASABEgJc6PD_BwE
28    (last visited May, 28, 2020).

                                CLASS ACTION COMPLAINT- 9
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 10 of 31 Page ID #:10


1
2
3
4
5
6
7
8
9
10
11
12
13
      III.   Nutro Limited Ingredient Diet Adult Duck & Lentils Recipe Grain Free
14
                                          Dog Food 10
15
16
17
18
19
20
21
22
23
24
25
       10
26        https://www.chewy.com/nutro-limited-ingredient-diet-
       grain/dp/136794?utm_source=google-
27     product&utm_medium=cpc&utm_campaign=f&utm_content=Nutro&utm_term=&g
       clid=EAIaIQobChMI6ZKIqtjW6QIVhIXICh0o8QfREAQYASABEgI_DPD_BwE
28     (last visited May, 28, 2020).

                                CLASS ACTION COMPLAINT- 10
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 11 of 31 Page ID #:11


1
2
3
4
5
6
7
8
9
10
11
12
      IV.    Nutro Limited Ingredient Diet Salmon & Lentils Recipe Grain Free Dog
13
                                            Food 11
14
15
16
17
18
19
20
21
22
23
24
25
26
       11
         https://www.chewy.com/nutro-limited-ingredient-diet-grain/dp/136791?-
27     utm_source=google-product&utm_medium=cpc&utm_campaign=f&-
       utm_content=Nutro&utm_term=&gclid=EAIaIQobChMIhYLvj9fW6QIVEfDACh0
28     F5gkyEAQYASABEgIhjPD_BwE (last visited May, 28, 2020)

                                CLASS ACTION COMPLAINT- 11
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 12 of 31 Page ID #:12


1
2
3
4
5
6
7
8
9
10
11
     V.     Nutro Limited Ingredient Diet Adult Venison Meal & Sweet Potato Recipe
12
                                    Grain Free Dog Food 12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
       12
         https://www.chewy.com/nutro-limited-ingredient-diet-grain/dp/136788?-
27     utm_source=googleproduct&utm_medium=cpc&utm_campaign=f&utm_content=N
       utro&utm_term=&gclid=EAIaIQobChMI6deWy9bW6QIVFbbICh3_7QUZEAQYA
28     SABEgJVOvD_BwE (last visited May 28, 2020)

                                CLASS ACTION COMPLAINT- 12
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 13 of 31 Page ID #:13


1
2
3
4
5
6
7
8
9
10
11
12
     VI.     Nutro Limited Ingredient Diet Adult Lamb & Sweet Potato Recipe Grain
13
                                        Free Dog Food 13
14
15
16
17
18
19
20
21
22
23
24
25
26

27
       13
        https://www.amazon.com/Nutro-Limited-Ingredient-AdultPotato/dp/-
28     B01N1TY8K3?th=1 (last visited May 28, 2020)

                                CLASS ACTION COMPLAINT- 13
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 14 of 31 Page ID #:14


1
2
3
4
5
6
7
8
9
10
11
12
13
14
15           31.      The representations that the Nutro Limited Ingredient Diets contains “no
16     corn, wheat or soy” and “NO CHICKEN” appear prominently, in large type, on the
17     front of every bag. The words “Grain Free” are also very prominently on the front of
18     every Nutro Limited Ingredient Diets’ bag.
19           32.    The back of the bag also includes an ingredient list for the Nutro Limited
20     Ingredient Diets. Wheat, soy, and chicken are not listed as ingredients in this list.
21           33.    All of the Defendant’s representations regarding the ingredients in The
22     Nutro Limited Ingredient Diets, and the safety of The Nutro Limited Ingredient Diets
23     for dogs that may be sensitive or allergic to wheat, soy, or chicken, are false. In fact,
24     The Nutro Limited Ingredient Diets contains significant amounts of each of these
25     ingredients. Plaintiff’s independent analysis of the ingredients of the Nutro Limited

26     Ingredient Diets found that the Nutro Limited Ingredient Diets contain material
       amounts of chicken, wheat, and soy using the industry standard Q-PCR method of
27
       DNA testing.
28


                                    CLASS ACTION COMPLAINT- 14
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 15 of 31 Page ID #:15


1      Defendant’s Misrepresentations and Omissions are Material to Consumers
2            34.    Although pet foods vary in the quality of ingredients, formula,
3      manufacturing processes, and inspection quality, dog owners often choose to purchase
4      products that are wheat free, soy free, or chicken free because certain dog breeds have
5      allergies associated with dog foods that contain these ingredients or because the
6      owners understand that certain ingredients help—or hamper—their pets’ health,
7      weight, and overall wellbeing.
8            35.    When pet owners buy limited ingredient dog food, they usually do so to
9      prevent a health issue or address a nutritional deficiency that their dog may be
10     experiencing. And consumers generally must pay a premium price for specialized pet
11     food formulations.
12           36.    Accordingly, Plaintiff and Class Members purchased the Nutro Limited
13     Ingredient Diets instead of cheaper dog food alternatives—some of which are also
14     marketed by Defendant—that were known to contain wheat, soy, and/or chicken.
15           37.    Defendant’s misrepresentations about the formulation of the Nutro
16     Limited Ingredient Diets drive consumers’ purchases.
17                                CLASS ACTION ALLEGATIONS
18     Class Definitions
19           38.    Plaintiff brings this action on behalf of himself and the members of the
20     following class:
21                  All persons residing in California who, during the maximum
22                  period of time permitted by law, purchased The Nutro
23                  Limited Ingredient Diets primarily for personal, family, or
24                  household purposes, and not for resale.
25           39.    Specifically excluded from this definition are: (1) Defendant, any entity

26     in which any Defendant has a controlling interest, and its legal representatives,
       officers, directors, employees, assigns and successors; (2) the Judge to whom this case
27

28


                                   CLASS ACTION COMPLAINT- 15
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 16 of 31 Page ID #:16


1      is assigned and any member of the Judge’s staff or immediate family; and (3) Class
2      Counsel.
3               40.   Plaintiff reserves the right to amend the Class definition as necessary.
4               41.   As used herein, “Class Members” shall mean and refer to the members
5      of the Class, including Plaintiff.
6               42.   Plaintiff seeks only damages and equitable relief on behalf of himself and
7      the Class Members. Plaintiff disclaims any intent or right to seek any recovery in this
8      action for personal injuries, wrongful death, or emotional distress suffered by Plaintiff
9      and/or the Class Members.
10              43.   Numerosity: Although the exact number of Class Members is uncertain
11     and can only be ascertained through appropriate discovery, the number is great enough
12     such that joinder is impracticable. The disposition of the claims of these Class
13     Members in a single action will provide substantial benefits to all parties and to the
14     Court.
15              44.   Typicality: The claims of the representative plaintiff are typical in that
16     Plaintiff, like all Class Members, purchased the Nutro Limited Ingredient Diets that
17     were manufactured and distributed by Defendant. Plaintiff, like all Class Members,
18     have been damaged by Defendant’s misconduct in that, inter alia, he has incurred or
19     will continue to incur damage due to purchasing a product at a premium price that
20     contained ingredients (wheat, soy, and chicken) that Defendant represented were
21     absent from the Nutro Limited Ingredient Diets. Furthermore, the factual bases of
22     Defendant’s misconduct are common to all Class Members and represent a common
23     thread of fraudulent, deliberate, and negligent misconduct resulting in injury to all
24     Class Members.
25              45.   Commonality: There are numerous questions of law and fact common to

26     Plaintiff and Class Members that predominate over any individual questions. These
       common legal and factual issues include the following:
27

28


                                     CLASS ACTION COMPLAINT- 16
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 17 of 31 Page ID #:17


1                  a)      Whether the Nutro Limited Ingredient Diets contain wheat, soy,
2                          and/or chicken;
3                  b)      Whether Defendant’s representations that their products contain no
4                          wheat, soy, or chicken are false;
5                  c)      Whether Defendant expressly warranted that the Nutro Limited
6                          Ingredient Diets would conform to the representations made on its
7                          packaging that the Nutro Limited Ingredient Diets contain no wheat,
8                          soy, or chicken;
9                  d)      Whether Defendant impliedly warranted that the Nutro Limited
10                         Ingredient Diets would conform to the representations that it is a
11                         limited ingredient product that would pass without objection in the
12                         trade under this description and is fit for the ordinary purposes for
13                         which such goods are sold;
14                 e)      Whether Defendant breached their warranties by making the
15                         representations above;
16                 f)      Whether Defendant was unjustly enriched by making the
17                         representations and omissions above;
18                 g)      Whether Defendant’s actions as described above violated the
19                         Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et seq.;
20                 h)      Whether Defendant’s actions as described above violated state
21                         consumer protection laws as alleged herein;
22                 i)      Whether Defendant should be required to make restitution, disgorge
23                         profits, reimburse losses, pay damages, and pay treble damages as a
24                         result of the above described practices.
25           46.        Adequate Representation: Plaintiff will fairly and adequately protect the

26     interests of Class Members. Plaintiff has retained attorneys experienced in the
       prosecution of class actions, including consumer and product defect class actions, and
27
       Plaintiff intends to prosecute this action vigorously.
28


                                       CLASS ACTION COMPLAINT- 17
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 18 of 31 Page ID #:18


1            47.    Predominance and Superiority: Plaintiff and Class Members have all
2      suffered and will continue to suffer harm and damages as a result of Defendant’s
3      unlawful and wrongful conduct. A class action is superior to other available methods
4      for the fair and efficient adjudication of the controversy. Absent a class action, Class
5      Members would likely find the cost of litigating their claims prohibitively high and
6      would therefore have no effective remedy at law. Because of the relatively small size
7      of Class Members’ individual claims, it is likely that few Class Members could afford
8      to seek legal redress for Defendant’s misconduct. Absent a class action, Class
9      Members will continue to incur damages, and Defendant’s misconduct will continue
10     without remedy. Class treatment of common questions of law and fact would also be
11     a superior method to multiple individual actions or piecemeal litigation in that class
12     treatment will conserve the resources of the courts and the litigants and will promote
13     consistency and efficiency of adjudication.
14           48.    Defendant has acted or refused to act on grounds generally applicable to
15     the Class, thereby making appropriate final injunctive relief or corresponding
16     declaratory relief with respect to the Class as a whole.
17
                                      COUNT 1
18
                   VIOLATION OF MAGNUSON-MOSS WARRANTY ACT
19                             (15 U.S.C. § 2301, et seq.)
20           49.    Plaintiff brings this count on behalf of himself and the Class and repeat
21     and re-allege all previous paragraphs, as if fully included herein, as well as the
22     allegations as to the breach of implied warranty of merchantability as set forth in Court
23     3 below.
24           50.    As previously alleged, this Court has original jurisdiction over this matter
25     based upon the requirements of CAFA; therefore, the Court has alternate jurisdiction

26     over Plaintiff’s Magnuson-Moss claim.
             51.    The Nutro Limited Ingredient Diets are consumer products as defined in
27
       15 U.S.C. § 2301(1).
28


                                    CLASS ACTION COMPLAINT- 18
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 19 of 31 Page ID #:19


1            52.      Plaintiff and Class members are consumers as defined in 15 U.S.C. §
2      2301(3) and utilized the Nutro Limited Ingredient Diets for personal and household
3      use and not for resale or commercial purposes.
4            53.      Plaintiff purchased the Nutro Limited Ingredient Diets costing more than
5      $5 and his individual claims are greater than $25 as required by 15 U.S.C. §§ 2302(e)
6      and 2310(d)(3)(A).
7            54.      Defendant are suppliers and warrantors as defined in 15 U.S.C. §§
8      2301(4) and (5).
9            55.      The federal Magnuson-Moss Warranty Act (“MMWA” or “Act”), 15
10     U.S.C. §§ 2301-2312, is a consumer protection regime designed to supplement state
11     warranty law.
12           56.      The MMWA provides a cause of action for breach of warranty, including
13     the implied warranty of merchantability, or other violations of the Act. 15 U.S.C. §
14     2310(d)(1).
15           57.      The Defendant has breached their implied warranties of merchantability
16     by failing to provide merchantable goods. The Nutro Limited Ingredient Diets dog
17     food at issue is not merchantable or fit for its ordinary purposes because the dog food
18     is purportedly designed and marketed as a wholesome limited ingredient food for pets
19     whose choose to avoid feeding them wheat, soy, or chicken, yet Plaintiff’s and
20     proposed class members’ the Nutro Limited Ingredient Diets products do not function
21     accordingly.
22           58.      Defendant breached its implied warranty of merchantability because the
23     Nutro Limited Ingredient Diets did in fact contain wheat, soy, and chicken, and
24     therefore fails to function as a limited ingredient diet.
25           59.      In its capacity as warrantor, and by the conduct described herein, any

26     attempt by Defendant to limit the warranties in a manner that it does is not permitted
       by law.
27

28


                                    CLASS ACTION COMPLAINT- 19
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 20 of 31 Page ID #:20


1            60.     By Defendant’s conduct as described herein, Defendant has failed to
2      comply with its obligations under its implied promises, warranties, and
3      representations.
4            61.     Plaintiff and the Classes fulfilled their obligations under the implied
5      warranties.
6            62.     As a result of Defendant’s breach of warranties, Plaintiff and the Classes
7      are entitled to revoke their acceptance of The Nutro Limited Ingredient Diets, obtain
8      damages, punitive damages, equitable relief, and attorneys’ fees and costs pursuant to
9      15 U.S.C. § 2301.
10                                           COUNT 2
11                           BREACH OF EXPRESS WARRANTY
12           63.     Plaintiff brings this count on behalf of himself and the Class and repeats
13     and re-alleges all previous paragraphs, as if fully included herein.
14           64.     Defendant marketed, sold, and/or distributed the Nutro Limited
15     Ingredient Diets, and Plaintiff and Class Members purchased the Nutro Limited
16     Ingredient Diets.
17           65.     Defendant represented in their marketing, advertising, and promotion of
18     The Nutro Limited Ingredient Diets that their product contained “no wheat, soy,” and
19     “NO CHICKEN.”
20           66.     Defendant made these representations to induce Plaintiff and Class
21     Members to purchase the Nutro Limited Ingredient Diets, which did in fact induce
22     Plaintiff and other Class Members to purchase this product.
23           67.     Accordingly, Defendant’s representations that the Nutro Limited
24     Ingredient Diets contained no wheat, soy or chicken became part of the basis of the
25     bargain between Defendant and Plaintiff and other Class Members.

26           68.     The Nutro Limited Ingredient Diets did not conform to Defendant’s
       representations and warranties regarding wheat, soy, and chicken because at all
27

28


                                    CLASS ACTION COMPLAINT- 20
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 21 of 31 Page ID #:21


1      relevant times the bags of the Nutro Limited Ingredient Diets contained these
2      ingredients.
3             69.     As a direct and proximate result of Defendant’s breaches of its express
4      warranties and their failure to conform to the Nutro Limited Ingredient Diets’ express
5      representations, Plaintiff and members of the Class have been damaged. Plaintiff and
6      Class Members have suffered damages in that they did not receive the product they
7      specifically paid for and that Defendant warranted it to be. In addition, Plaintiff and
8      Class Members paid a premium for a product that did not conform to the Defendant’s
9      warranties.
10                                             COUNT 3
11            BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
12            70.     Plaintiff brings this count on behalf of himself and the Class and repeat
13     and re-allege all previous paragraphs, as if fully included herein.
14            71.     Defendant marketed, sold, and/or distributed the Nutro Limited
15     Ingredient Diets, and Plaintiff and other Class Members purchased the Nutro Limited
16     Ingredient Diets.
17            72.     Plaintiff brings this claim for breach of the Uniform Commercial Code’s
18     implied warranty of merchantability on behalf of himself and other consumers who
19     purchased the Nutro Limited Ingredient Diets as a limited ingredient dog food product
20     for their pets.
21            73.        The Defendant is a merchant as defined by applicable UCC provisions.
22            74.        Privity between Plaintiff and the class and Defendant is not required
23     under California law.
24            75.     The Defendant has breached the implied warranties of merchantability
25     that they made to Plaintiff and the prospective class. For example, Defendant

26     impliedly warranted that the Nutro Limited Ingredient Diets products were free from
       defects, that they were merchantable, and that they were fit for the ordinary purpose
27
       for which limited ingredient dog foods are used.
28


                                      CLASS ACTION COMPLAINT- 21
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 22 of 31 Page ID #:22


1            76.    When sold by Defendant, the Nutro Limited Ingredient Diets were not
2      merchantable, did not pass without objection in the trade as a limited ingredient diet
3      for dogs, was not of adequate quality within that description, was not fit for the
4      ordinary purposes for which such goods are used, and did not conform to the promises
5      or affirmations of fact made on the container or label.
6            77.    Plaintiff will give notice to Defendant within a reasonable time that the
7      product was not fit for such purpose and/or was not otherwise merchantable as set
8      forth above. Plaintiff will amend his complaint at such time after proper notice is given
9      to amend this allegation.
10           78.    As a direct result of the Nutro Limited Ingredient Diets being unfit for its
11     intended purpose as a limited ingredient food product and/or otherwise not
12     merchantable, Plaintiff and class members were damaged and are entitled to remedies
13     provided under Article 2 of the U.C.C., including under California law specifically,
14     monetary damages. See, e.g., Cal. Com. Code § 2714. Because of the defects in the
15     Nutro Limited Ingredient Diets product as described herein, there was no value to the
16     goods as accepted. The value of the Nutro Limited Ingredient Diets products had they
17     been as warranted may be measured by their purchase prices; accordingly, damages
18     in the sums of their purchase prices, or as otherwise measured pursuant to the damages
19     provisions of Article 2 of the UCC, are warranted to plaintiffs and members of the
20     proposed class. See, e.g., Cal. Com. Code § 2714(2).
21           79.    As a direct and proximate result of Defendant’s breach of the warranties
22     of merchantability, Plaintiff and the other class members have been damaged in an
23     amount to be proven at trial.
24                                           COUNT 4
25                                     UNJUST ENRICHMENT

26           80.    Plaintiff brings this count on behalf of himself and the Class and repeats
       and re-alleges all previous paragraphs, as if fully included herein.
27

28


                                    CLASS ACTION COMPLAINT- 22
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 23 of 31 Page ID #:23


1            81.    Plaintiff conferred benefits on Defendant by purchasing the Nutro
2      Limited Ingredient Diets at a premium price.
3            82.    Defendant has knowledge of its receipt of such benefits.
4            83.    Defendant has been unjustly enriched in retaining the revenues derived
5      from Plaintiff and Class Members’ purchases of the Nutro Limited Ingredient Diets.
6            84.    Defendant’s retaining these moneys under these circumstances is unjust
7      and inequitable because Defendant falsely and misleadingly represented that Nutro
8      Limited Ingredient Diets contained no wheat, soy or chicken when, in fact, the Nutro
9      Limited Ingredient Diets did contain these non-conforming ingredients.
10           85.    Defendant’s misrepresentations have injured Plaintiff and Class
11     Members because they would not have purchased (or paid a price premium) for the
12     Nutro Limited Ingredient Diets had they known the true facts regarding the Nutro
13     Limited Ingredient Diets’ ingredients.
14           86.    Because it is unjust and inequitable for Defendant to retain such non-
15     gratuitous benefits conferred on it by Plaintiff and Class Members, Defendant must
16     pay restitution to Plaintiff and Class Members, as ordered by the Court.
17
                                             COUNT 5
18
                CALIFORNIA CONSUMERS LEGAL REMEDIES ACT (“CLRA”)
19                            (Civil Code §§ 1750, et seq.)
20           87.    Plaintiff brings this count on behalf of himself and the Class and repeats
21     and re-alleges all previous paragraphs, as if fully included herein.
22           88.    The CLRA prohibits deceptive practices by any business that provides
23     goods, property, or services primarily for personal, family, or household purposes.
24           89.    Plaintiff and the Class members are “consumers” as defined in California
25     Civil Code § 1761(d).
26           90.    The Nutro Limited Ingredient Diets Products are “goods” as defined in

27     California Civil Code § 1761(a).
             91.    Defendant is a “person” as defined in California Civil Code § 1761(c).
28


                                   CLASS ACTION COMPLAINT- 23
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 24 of 31 Page ID #:24


1            92.    Plaintiff’s and the Class members’ purchases of the Nutro Limited
2      Ingredient Diets are “transactions” as defined in California Civil Code § 1761(e).
3            93.    Defendant’s representations and omissions concerning the quality,
4      benefits and effectiveness of the Nutro Limited Ingredient were false and/or
5      misleading as alleged herein.
6            94.    Defendant’s false or misleading representations and omissions were such
7      that a reasonable consumer would attach importance to them in determining his or her
8      purchasing decision.
9            95.    Defendant’s false and misleading representations and omissions were
10     made to the entire Class as they were prominently displayed on the packaging of every
11     bag of the Nutro Limited Ingredient Diets dog food.
12           96.    Defendant knew or should have known their representations and
13     omissions were material and were likely to mislead consumers, including Plaintiff and
14     the Class.
15           97.    Defendant’s practices, acts, and course of conduct in marketing and
16     selling the Nutro Limited Ingredient Diets Products were and are likely to mislead a
17     reasonable consumer acting reasonably under the circumstances to his or her
18     detriment.
19           98.    Defendant’s false and misleading representations and omissions were
20     designed to, and did, induce the purchase and use of the Nutro Limited Ingredient
21     Diets Products for personal, family, or household purposes by Plaintiff and Class
22     members, and violated and continue to violate the following sections of the CLRA:
23             a.   § 1770(a)(5): representing that goods have characteristics, uses, or
24                  benefits which they do not have;
25             b.   § 1770(a)(7): representing that goods are of a particular standard, quality,

26                  or grade if they are of another;
               c.   § 1770(a)(9): advertising goods with intent not to sell them as advertised;
27
                    and
28


                                   CLASS ACTION COMPLAINT- 24
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 25 of 31 Page ID #:25


1                d.   § 1770(a)(16): representing the subject of a transaction has been supplied
2                     in accordance with a previous representation when it was not.
3            99.      Defendant profited from the sale of the falsely, deceptively, and
4      unlawfully advertised Products to unwary consumers.
5            100. Defendant’s wrongful business practices constituted, and constitute, a
6      continuing course of conduct in violation of the CLRA.
7            101. Defendant’s wrongful business practices were a direct and proximate
8      cause of actual harm to Plaintiff and to each Class member.
9            102. On May 29, 2020, Plaintiff provided written notice to Defendant via
10     FedEx demanding corrective actions pursuant to the Consumers Legal Remedies Act
11     (“CLRA”), California Civil Code § 1770, et seq. Plaintiff will amend her complaint
12     to add claims for monetary damages if Defendant fails to take the corrective actions.
13           103. Plaintiff’s declaration stating facts showing that venue in this District is
14     proper pursuant to Cal. Civ. Code § 1780(c) is attached hereto as Exhibit A.
15           104. Pursuant to California Civil Code § 1780, Plaintiff seeks injunctive relief,
16     their reasonable attorneys’ fees and costs, and any other relief that the Court deems
17     proper.
18                                            COUNT 6
19                       CALIFORNIA FALSE ADVERTISING LAW (“FAL”)
20                           (Business and Professions Code §§ 17500, et seq.)
21           105. Plaintiff brings this count on behalf of himself and the Class and repeats
22     and re-alleges all previous paragraphs, as if fully included herein.
23           106. The FAL provides that “[i]t is unlawful for any person, firm, corporation
24     or association, or any employee thereof with intent directly or indirectly to dispose of
25     real or personal property or to perform services” to disseminate any statement “which

26     is untrue or misleading, and which is known, or which by the exercise of reasonable
       care should be known, to be untrue or misleading.” Cal. Bus. & Prof. Code § 17500.
27

28


                                     CLASS ACTION COMPLAINT- 25
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 26 of 31 Page ID #:26


1            107. It also is unlawful under the FAL to make or disseminate any
2      advertisement that is “untrue or misleading, and which is known, or which by the
3      exercise of reasonable care should be known, to be untrue or misleading.” Id.
4            108. As alleged herein, the advertisements, labeling, website, policies, acts,
5      and practices of Defendant relating to the Nutro Limited Ingredient Diets Products
6      were and are deceptive and misleading.
7            109. As alleged herein, the advertisements, labeling, website, policies, acts,
8      and practices of Defendant misled consumers acting reasonably as to Defendant’s
9      representations about quality, benefits, and ingredients of the Nutro Limited
10     Ingredient Diets.
11           110. Plaintiff suffered injury-in-fact as a result of Defendant’s actions as set
12     forth herein because, as a reasonable consumer, he purchased the Products in reliance
13     on Defendant’s false and misleading labeling claims concerning the Nutro Limited
14     Ingredient Diets’ qualities, benefits, and ingredients.
15           111. Defendant’s business practices as alleged herein constitute deceptive,
16     untrue, and misleading advertising pursuant to the FAL because Defendant has
17     advertised the Nutro Limited Ingredient Diets in a manner that is untrue and
18     misleading, which Defendant knew or reasonably should have known was untrue, and
19     because Defendant omitted material information from their advertising.
20           112. Defendant profited from sale of the falsely and deceptively advertised
21     Products to reasonable but unwary consumers including Plaintiff and the Class, and
22     Defendant has thereby been unjustly enriched.
23           113. As a result, Plaintiff, the Class, and the general public are entitled to
24     injunctive and equitable relief, restitution, and an order for the disgorgement of the
25     funds by which Defendant was unjustly enriched.

26           114. Because Plaintiff owns pets to whom he would like to feed a limited
       ingredient dog food, he suffers threat of future harm because he is unable to rely on
27
       Defendant’s representations regarding the ingredients of The Nutro Limited
28


                                    CLASS ACTION COMPLAINT- 26
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 27 of 31 Page ID #:27


1      Ingredient Diets. Likewise, because Defendant has made such representations with
2      impunity thus far, Plaintiff’s ability to discern truthful from untruthful claims made
3      with respect to Defendant’s and other competitors’ dog food ingredients is impaired.
4      Injunctive relief requiring Defendant to make only truthful statements in their
5      advertising would remedy these harms.
6            115. Pursuant to Cal. Bus. & Prof. Code § 17535, Plaintiff, on behalf of
7      himself and the Class, seeks an order enjoining Defendant from continuing to engage
8      in deceptive business practices, false advertising, and any other act prohibited by law,
9      including those set forth in this Complaint.
10                                            COUNT 7
11                CALIFORNIA UNFAIR COMPETITION LAW (“UCL”)
12                          (Cal. Bus. & Prof. Code §§ 17200, et seq.)
13           116. Plaintiff brings this count on behalf of himself and the Class and repeats
14     and re-alleges all previous paragraphs, as if fully included herein.
15           117. The UCL prohibits any “unlawful, unfair or fraudulent business act or
16     practice.” Cal. Bus. & Prof. Code § 17200. Defendant’s acts, omissions,
17     misrepresentations, practices, and non-disclosures as alleged herein constitute
18     business acts and practices.
19           118. Defendant’s acts, omissions, misrepresentations, practices and non-
20     disclosures as alleged herein constitute unlawful, unfair, and fraudulent business
21     practices in that they have the capacity to deceive reasonable consumers, including
22     Plaintiff and the Class, as to the benefits and ingredients of the Nutro Limited
23     Ingredient Diets Products.
24           119. Unlawful: The acts alleged herein are “unlawful” under the UCL in that
25     they violate at least: (a) the False Advertising Law, Cal. Bus. & Prof. Code § 17500,

26     et seq.; (b) the Consumers Legal Remedies Act, Cal. Civ. Code § 1750, et seq.; and
       (c) California’s Sherman Food, Drug, and Cosmetic Law, Cal. Health & Safety Code
27
       § 109875, et seq.
28


                                      CLASS ACTION COMPLAINT- 27
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 28 of 31 Page ID #:28


1              120. Unfair: Defendant’s conduct with respect to the labeling, advertising, and
2      sale of The Nutro Limited Ingredient Diets was “unfair” because Defendant’s conduct
3      was immoral, unethical, unscrupulous, or substantially injurious to consumers and the
4      utility of their conduct, if any, does not outweigh the gravity of the harm to their
5      victims, including Plaintiff and the Class.
6                  a. Defendant’s conduct with respect to the labeling, advertising, and sale
7                      of the Nutro Limited Ingredient Diets was and is unfair because it
8                      violates public policy as declared by specific constitutional, statutory
9                      or regulatory provisions, including but not limited to the applicable
10                     sections of the False Advertising Law and Consumers Legal Remedies
11                     Act.
12                 b. Defendant’s conduct with respect to the labeling, advertising, and sale
13                     of the Products was and is unfair because the consumer injury was
14                     substantial, not outweighed by benefits to consumers or competition,
15                     and not one consumer themselves could reasonably have avoided.
16                 c. Reasonable consumers, including Plaintiff and the Class, purchased the
17                     Products believing they were beneficial and effective as claimed by
18                     Defendant when in fact they were not—a fact of which consumers
19                     could not reasonably have become aware.
20             121. Fraudulent: A statement or practice is “fraudulent” under the UCL if it is
21     likely to mislead or deceive the public, applying an objective reasonable consumer
22     test.
23                 a. As set forth herein, Defendant’s representations and omissions about
24                     the quality, benefits, and effectiveness of the Nutro Limited Ingredient
25                     Diets were and are false and likely to mislead or deceive the public

26                     because a significant portion of the general consuming public, acting
                       reasonably in the circumstances, could be misled by Defendant’s
27
                       representations and omissions.
28


                                    CLASS ACTION COMPLAINT- 28
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 29 of 31 Page ID #:29


1            122. Defendant profited from their sale of the falsely, deceptively, and
2      unlawfully advertised and packaged the Nutro Limited Ingredient Diets to unwary
3      consumers.
4            123. Defendant’s conduct directly and proximately caused and continues to
5      cause substantial injury to Plaintiff and the other Class members. Plaintiff and the
6      Class have suffered injury-in-fact as a result of Defendant’s unlawful conduct
7      including but not limited to the damages as described above.
8            124. Plaintiff and the Class are likely to continue to be damaged by
9      Defendant’s deceptive trade practices, because Defendant continues to disseminate
10     misleading information on the Nutro Limited Ingredient Diets’ packaging and through
11     the marketing and advertising of the Products. Thus, injunctive relief enjoining
12     Defendant’s deceptive practices is proper.
13           125. Because Plaintiff owns pets to whom he would like to feed limited
14     ingredient dog food, he suffers threat of future harm by the Defendant because he is
15     unable to rely on Defendant’s representations regarding the qualities and ingredients
16     of their products in deciding whether to purchase the Nutro Limited Ingredient Diets
17     in the future. Likewise, because Defendant have made such representations with
18     impunity thus far, Plaintiff’s ability to discern truthful from untruthful claims made
19     with respect to competitors’ dog food products is impaired. Injunctive relief requiring
20     Defendant to make only truthful statements in their advertising would remedy these
21     harms.
22           126. In accordance with Bus. & Prof. Code § 17203, Plaintiff seeks an order
23     enjoining Defendant from continuing to conduct business through unlawful, unfair,
24     and/or fraudulent acts and practices, and to commence a corrective advertising
25     campaign.

26           127. Plaintiff and the Class also seek an order for and restitution of all monies
       from the sale of the Products, which were unjustly acquired through acts of unlawful
27
       competition.
28


                                   CLASS ACTION COMPLAINT- 29
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 30 of 31 Page ID #:30


1                                       RELIEF DEMANDED
2            WHEREFORE, Plaintiff, individually and on behalf of a class of all others
3      similarly situated, seeks a judgment against Defendant, as follows:
4             a. For an order certifying the Class under Rule 23 of the Federal Rules of
5                  Civil Procedure and naming Plaintiff as Class representative and Plaintiff’s
6                  attorneys as Class Counsel;
7             b. For an order declaring that Defendant’s conduct violates the statutes
8                  referenced herein;
9             c. For an order finding in favor of Plaintiff and the Class on all counts
10                 asserted herein;
11            d. For compensatory, statutory, and punitive damages, as applicable, in
12                 amounts to be determined by the Court and/or jury;
13            e. For prejudgment interest on all amounts awarded;
14            f.   For an order of restitution and all other forms of equitable monetary relief;
15            g. For injunctive relief as pleaded or as the Court may deem proper; and
16            h. For an order awarding Plaintiff and the Class their reasonable attorneys’
17                 fees, expenses and costs incurred in bringing this lawsuit.
18
19                                    JURY TRIAL DEMANDED
20          Plaintiff demands a trial by jury on all claims so triable.
21
       Dated: May 29, 2020.                    Respectfully submitted,
22
23                                             /s/ Alex Straus
                                               Alex Straus (SBN 321366)
24                                             GREG COLEMAN LAW PC
25                                             16748 McCormick Street
                                               Los Angeles, CA 91436
26                                             Tel: 917-471-1894
                                               Fax: 310-496-3176
27                                             alex@gregcolemanlaw.com
28


                                      CLASS ACTION COMPLAINT- 30
     Case 2:20-cv-04845-RGK-KS Document 1 Filed 05/29/20 Page 31 of 31 Page ID #:31


                                          Lisa A. White*
1
                                          Arthur Stock*
2                                         GREG COLEMAN LAW PC
                                          First Tennessee Plaza
3
                                          800 S. Gay Street, Suite 1100
4                                         Knoxville, TN 37929
5                                         Tel: 865-247-0080
                                          Fax: 865-522-0049
6                                         lisa@gregcolemanlaw.com
7                                         arthur@gregcolemanlaw.com

8                                         Nick Suciu III
9                                         BARBAT, MANSOUR,
                                          SUCIU & TOMINA PLLC
10                                        6905 Telegraph Rd., Suite 115
11                                        Bloomfield Hills, MI 48301
                                          Tel: 313-303-3472
12                                        nicksuciu@bmslawyers.com
13
                                          J. Hunter Bryson*
14                                        WHITFIELD BRYSON, LLP
15                                        641 S St. NW
                                          Washington, DC 20001
16                                        Tel: 919-539-2708
17                                        hunter@whitfieldbryson.com

18                                        Attorneys for Plaintiff
19
                                          *Applications for pro hac vice to follow
20
21
22
23
24
25
26

27

28


                                CLASS ACTION COMPLAINT- 31
